Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

MICHELE MARSHALL and DONALD )
MARSHALL, Husband and Wife,    )                        Supreme Court No. S-16017
                               )
              Appellants,      )                        Superior Court No. 3AN-14-04950 CI
                               )
    v.                         )                        OPINION
                               )
MATTHEW H. PETER and ROBERT L. )                        No. 7123 – August 26, 2016
NELSON,                        )
                               )
              Appellees.       )
                               )

              Appeal from the Superior Court of the State of Alaska, Third

              Judicial District, Anchorage, Catherine M. Easter, Judge.


              Appearances: Robert C. Erwin, Robert C. Erwin, LLC,

              Anchorage, for Appellants. Gregory R. Henrikson and Laura

              Eakes, Walker & Eakes, Anchorage, for Appellees.


              Before: Stowers, Chief Justice, Winfree, Maassen, and

              Bolger, Justices. [Fabe, Justice, not participating.]


              BOLGER, Justice.

              STOWERS, Chief Justice, concurring.


I.    INTRODUCTION
              On a particularly icy day, a driver came to a stop about one-half car length
behind a vehicle stopped at a stoplight. After the vehicle ahead began to move forward,
the driver behind released his foot from the brake, but the driver ahead stopped sooner
than the following driver expected. Despite his braking and his low speed, the driver
behind slid into the back of the car. The driver ahead contends that no reasonable juror
could have found the other driver not negligent and that the superior court therefore
should have granted her motion for a directed verdict on liability. We conclude that the
jury reasonably found the driver behind not negligent, and we therefore affirm the denial
of the motion.
II.    FACTS AND PROCEEDINGS
       A.      Facts
               Mid-afternoon on an icy early March day, plaintiff Michele Marshall was
stopped at a stoplight on 36th Avenue in Anchorage preparing to turn left onto New
Seward Highway from the outside turn lane. Two Jack Russell terriers were in the
backseat. Defendant Matthew Peter testified that he came to a complete stop about one-
half car length behind her. After about 30 seconds, the light turned green, Marshall
began to move forward, and Peter released his foot from the brake. But Marshall stopped
sooner than Peter expected; Peter returned his foot to the brake, attempted to stop, and
slid into Marshall’s vehicle. He testified that his car “just tapped the back of her car” at
a speed that “couldn’t [have] be[en] more than three miles an hour.” He had yet to place
his foot on the accelerator.
               Marshall recalled stopping and then after a “long pause” feeling “slammed”
from behind. She testified that she had not yet entered the intersection when the light
turned yellow for the second or third vehicle in front of her: “[K]nowing that I would
not be able to make it through on the . . . red light[,] I came to a stop on . . . the red light.”
The collision was so forceful, she testified, that her car slid forward one car length and
her purse and dogs fell to the floor. She confirmed that her brake lights were functioning
and emphasized both the particularly slick conditions and the “very short” nature of the
light. Peter recalled that one or two vehicles were in front of Marshall; he and Marshall
“weren’t very far behind.” Though Peter could see the intersection, he did not recall

                                               -2-                                          7123

whether the light was red when he saw Marshall stop. His attention, he explained, was
focused on the space between his car and hers; he confirmed he was not “in any way
distracted.”
               At the scene of the collision, Officer Michael Farr of the Anchorage Police
Department questioned Marshall and Peter about the incident. Farr testified that there
appeared to be no damage to either vehicle. Marshall told him that she was experiencing
neck pain and noted that a previous collision had left her completely disabled. Based on
Peter’s and Marshall’s brief descriptions, Farr concluded that Marshall had not done
“any improper driving” and that Peter had engaged in an improper start.1
       B.      Proceedings
               In February 2014, about two years after the collision, Marshall and her
husband filed a complaint alleging that Peter was negligent and claiming about $212,500
in damages — car damage ($1,029.35), medical bills ($51,458.57), personal pain and
suffering ($150,000), and loss of consortium ($10,000). About one month later,
Marshall moved for summary judgment on the issue of Peter’s liability. Within the week
Peter made two offers of judgment under Alaska Civil Rule 68: $2,651.17 for Marshall’s
claims plus costs, applicable interest, and Alaska Civil Rule 82 attorney’s fees; and $100




       1
               See Anchorage Municipal Code (AMC) 09.22.030(A) (2011) (“No person
may start or place in motion a vehicle which is stopped, standing or parked unless and
until such movement can be made with reasonable safety.”). Though Farr briefly noted
at trial that Peter received a citation for that violation, the citation was not offered into
evidence.

                                            -3-                                        7123

for her husband’s loss of consortium claim plus costs, applicable interest, and Rule 82
attorney’s fees.2 Marshall did not reply to either offer, and about two months later the
superior court denied her motion for summary judgment.
              At the jury trial, Marshall, Peter, and Officer Farr testified to the above
account. Marshall also called four other witnesses: her husband, the owner of the car
Peter was driving,3 and two physicians who treated her before and after the March 2012
collision.
              After Peter rested Marshall moved for a directed verdict on the issue of
liability.4 The court denied the motion. The court stated that the motion was not timely
because Marshall did not make the motion before she rested, and even if timely there was
evidence to suggest that liability was an issue — the parties were stopped at a stoplight,
the roads were very icy, and Peter testified that “he hadn’t even put his foot on the gas.”
              On a special verdict form, the jury found Peter not negligent. Marshall then
moved for judgment notwithstanding the verdict5 and in the alternative for a new trial.6
Peter moved for actual attorney’s fees under Rule 68 7 and in the alternative for fees


       2
              See Alaska R. Civ. P. 82(a) (“Except as otherwise provided by law or
agreed to by the parties, the prevailing party in a civil case shall be awarded attorney’s
fees calculated under this rule.”).
       3
            Marshall named the car’s owners as well as Peter as defendants in the
complaint, claiming that the owners were vicariously liable for Peter’s alleged
negligence. The owners’ liability is not at issue in this appeal.
       4
              See Alaska R. Civ. P. 50(a).
       5
              See Alaska R. Civ. P. 50(b).
       6
              See Alaska R. Civ. P. 59.
       7
              See Alaska R. Civ. P. 68 (“If the judgment finally rendered by the court is
                                                                          (continued...)

                                             -4-                                     7123

under Civil Rule 82.8 The court denied Marshall’s motion and granted Peter’s motion,
awarding him 75% of reasonable actual fees under Rule 68 for a total of $61,641.00.
              Marshall appeals the denial of her motion for a directed verdict and the
attorney’s fee award.
III.   STANDARD OF REVIEW
              In reviewing the denial of a motion for a directed verdict, “we apply an
objective test to determine whether the evidence, when viewed in the light most
favorable to the non-moving party, is such that reasonable [persons] could not differ in
their judgment.”9 “[B]ecause the sufficiency of the evidence to support a jury verdict is
a question of law,” we review the denial of a motion for a directed verdict de novo.10
              “ ‘We review an award of attorney’s fees for abuse of discretion,’ so a fee
award ‘will not be disturbed on appeal unless it is “arbitrary, capricious, or manifestly
unreasonable.” ’ ”11 But we consider de novo “[w]hether the superior court applied the


       7
                (...continued)
at least 5 percent less favorable to the offeree than the offer . . . the offeree . . . shall pay
all costs as allowed under the Civil Rules and shall pay reasonable actual attorney’s fees
incurred by the offeror from the date the offer was made . . . .”).
       8
               See Alaska R. Civ. P. 82(b)(2) (“In cases in which the prevailing party
recovers no money judgment, the court shall award the prevailing party in a case which
goes to trial 30 percent of the prevailing party’s reasonable actual attorney’s fees which
were necessarily incurred . . . .”).
       9
            Alaska Fur Gallery, Inc. v. First Nat’l Bank Alaska, 345 P.3d 76, 83
(Alaska 2015) (alteration in original) (quoting Turner v. Municipality of Anchorage, 171
P.3d 180, 185 (Alaska 2007)).
       10
              Cameron v. Chang-Craft, 251 P.3d 1008, 1018 (Alaska 2011) (citing
L.D.G., Inc. v. Brown, 211 P.3d 1110, 1117 (Alaska 2009)).
       11
              Limeres v. Limeres, 367 P.3d 683, 686 (Alaska 2016) (footnote omitted)
                                                                       (continued...)

                                              -5-                                          7123

appropriate legal standard in its consideration of a fee petition,”12 including “whether
[the] superior court correctly determined a settlement offer’s compliance with Rule 68.”13
IV.   DISCUSSION
      A.     Reasonable Jurors Could Differ Over Whether Peter Was Negligent.
             Marshall contends that no reasonable juror could have found Peter not
negligent and therefore the superior court erred when it denied her motion for a directed
verdict.14 As noted we review de novo a grant or denial of a motion for a directed
verdict.15 Here, after objectively reviewing the evidence in the light most favorable to
Peter, the non-moving party,16 we conclude that reasonable persons could differ in their
judgment as to Peter’s liability. Therefore we affirm the denial of Marshall’s motion.




      11
               (...continued)
(first quoting Martin v. Martin, 303 P.3d 421, 424 (Alaska 2013); then quoting Limeres
v. Limeres, 320 P.3d 291, 296 (Alaska 2014)).
      12
            Id. at 686-87 (alteration in original) (quoting Powell v. Powell, 194 P.3d
364, 368 (Alaska 2008)).
      13
             Tagaban v. City of Pelican, 358 P.3d 571, 575 (Alaska 2015) (quoting Beal
v. McGuire, 216 P.3d 1154, 1162 (Alaska 2009)).
      14
              Marshall also argues that the superior court incorrectly ruled that her
motion for a directed verdict was untimely. But any such error did not cause Marshall
prejudice because the court also denied the motion on its merits, and therefore we do not
reach the issue. See Mullins v. Local Boundary Comm’n, 226 P.3d 1012, 1016 (Alaska
2010) (“But the superior court’s failure to allow [the appellant] adequate time to respond
does not require a reversal of its decision because [the appellant] can show no resulting
prejudice.” (citing Boggess v. State, 783 P.2d 1173, 1182 (Alaska App. 1989))).
      15
             Cameron, 251 P.3d at 1018.
      16
            Alaska Fur Gallery, Inc. v. First Nat’l Bank Alaska, 345 P.3d 76, 83
(Alaska 2015).

                                           -6-                                      7123

              In four previous cases, we have held that the evidence could only support
a conclusion that the following driver was negligent.17 A driver exercising due care must
anticipate changing road conditions,18 and absent notice to the contrary a following
driver generally can assume that other drivers will obey the law.19 Thus a reasonable
driver generally anticipates sudden stops, routine turns, stalled vehicles, downgrades,
intersections, and treacherous road surfaces.20 In accounting for such conditions, a driver
must control his or her speed and maintain a safe following distance.21 A failure to stop
safely cannot be justified by the mere existence of icy conditions and suddenly stopping
vehicles.22


       17
             See Green v. Plutt, 790 P.2d 1347 (Alaska 1990); Grimes v. Haslett, 641
P.2d 813 (Alaska 1982); Hahn v. Russ, 611 P.2d 66 (Alaska 1980); Clabaugh v.
Bottcher, 545 P.2d 172 (Alaska 1976).
       18
              See, e.g., Green, 790 P.2d at 1349 (vehicles stopped in roadway); Grimes,
641 P.2d at 819 (vehicle braking before routine left turn); Hahn, 611 P.2d at 67-68
(sudden stop in rush-hour traffic); Clabaugh, 545 P.2d at 176 (downgrades, icy surfaces,
intersections).
       19
              See Blackford v. Taggart, 672 P.2d 888, 890 (Alaska 1983) (“A following
motorist has the right to assume, unless he has notice to the contrary or in the exercise
of reasonable care he should have notice to the contrary, that a preceding motorist will
obey the law.” (citing Perdue v. Pac. Tel. & Tel. Co., 326 P.2d 1026, 1030 (Or. 1957))).
       20
             See Green, 790 P.2d at 1349; Grimes, 641 P.2d at 819-20; Hahn, 611 P.2d
at 67-68; Clabaugh, 545 P.2d at 176.
       21
             See Green, 790 P.2d at 1349; Grimes, 641 P.2d at 819-20; Hahn, 611 P.2d
at 67-68; Clabaugh, 545 P.2d at 176.
       22
              Compare Green, 790 P.2d at 1349 (“Plutt should have anticipated that
vehicles on city streets are often called upon to make sudden stops. Her speed and
following distance should have been such that she could stop safely when the Blazer
braked to a stop.”), Grimes, 641 P.2d at 819 (“Left turns onto business premises are a
                                                                         (continued...)

                                           -7-                                       7123

              But this case differs from those in which we have concluded that reasonable
persons could only conclude that the following driver was negligent. Peter had just
stopped and thus was aware of the icy conditions. He knew how his vehicle might
respond, and he took conscious measures accordingly. He left about one-half car length
between his vehicle and Marshall’s vehicle, monitored the distance between his vehicle
and hers, and was traveling at a low rate of speed — about three miles per hour — when
he slid into her car. Before attempting to stop again, he had only released his foot from
the brake. Viewing these facts in the light most favorable to Peter, reasonable persons
could conclude that Peter anticipated that Marshall might stop unexpectedly, followed
her at a safe distance and speed, and exercised due care when he saw her stop.
              We therefore affirm the denial of Marshall’s motion for a directed verdict.
              B.     The Settlement Offers Complied With Civil Rule 68.
              Marshall contends that Peter’s offers of judgment failed to comply with
Civil Rule 68 because they were too low to encourage settlement.23 Peter recognizes his




       22
               (...continued)
fairly routine traffic event. . . . Haslett, for no apparent reason, could not stop in time.”),
Hahn, 611 P.2d at 68 (“One should expect sudden stops in heavy traffic, especially when
it has recently been stop-and-go.”), and Clabaugh, 545 P.2d at 176 (“[A]ny driver
exercising the privilege of operating a motor vehicle on the highways of interior Alaska
at that time of year must be expected to anticipate the presence of ice on the roadway and
the possibility of slippery road conditions that will make it difficult to stop.”), with
Blackford, 672 P.2d at 890 (stating that given “Blackford’s failure to signal or display
brake lights,” “[r]easonable jurors could disagree on whether Taggart was negligent in
failing to see that Blackford’s car was not moving before it was too late to stop”).
       23
              Marshall does not challenge the amount of the fee award.

                                             -8-                                         7123

offers of $2,651.17 and $100 were “on the low end of the spectrum,” but he contends that
the offers nonetheless provided a reasonable starting point for negotiation, as Rule 68
requires. We review de novo whether a settlement offer triggers Rule 68.24
              Under Civil Rule 68 either party may make “an offer to allow judgment to
be entered in complete satisfaction of the claim for the money or property or to the effect
specified in the offer, with costs then accrued.”25 If the final judgment is at least 5% less
favorable to the offeree than the offer (or in the case of multiple defendants, at least 10%
less favorable), “the offeree . . . shall pay all costs as allowed under the Civil Rules and
shall pay reasonable actual attorney’s fees incurred by the offeror from the date the offer
was made.”26 Rule 68 thus creates a financial incentive for settlement by “encourag[ing]
parties to assess their litigation risks carefully and penaliz[ing] an offeree’s rejection of
a reasonable settlement offer.”27
              Not all settlement offers trigger Rule 68. An offer must “serve the purpose
of [the rule]”:    “encourag[ing] settlement and avoid[ing] protracted litigation.”28
Disingenuously low offers that simply attempt to shift litigation costs onto the other party




       24
              Tagaban v. City of Pelican, 358 P.3d 571, 575 (Alaska 2015).
       25
              Alaska R. Civ. P. 68(a).
       26
              Alaska R. Civ. P. 68(b) (emphases added).
       27
              Windel v. Mat-Su Title Ins. Agency, Inc., 305 P.3d 264, 279 (Alaska 2013).
       28
              Anderson v. Alyeska Pipeline Serv. Co., 234 P.3d 1282, 1289 (Alaska 2010)
(quoting Beal v. McGuire, 216 P.3d 1154, 1178 (Alaska 2009)); see also Beal, 216 P.3d
at 1178 (“[O]ffers of judgment made without any chance or expectation of eliciting
acceptance or negotiation do not accomplish the purposes behind the rule.”). Marshall
argues that Rule 68 offers must be made in “good faith,” but we have not adopted a good
faith test. Anderson, 234 P.3d at 1289.

                                            -9-                                        7123

do not satisfy this requirement.29 But small offers may be valid even when they are much
lower than the amounts demanded.30 Such discrepancies might be justified when the
claims have a “tenuous factual basis or controlling legal precedent.”31 Both the timing
and the amount of an offer may bear on its validity.32
              Peter’s offers of judgment complied with Rule 68 because there was an
“objectively reasonable prospect” that they might start a dialogue that could lead to
settlement.33 Though Peter made the offers about one month after Marshall filed her
complaint, this was after Marshall moved for summary judgment on liability. Thus with
respect to two major elements, negligence and causation, Marshall claimed that all
relevant facts were known and undisputed.34 The record also establishes that Peter

       29
              Anderson, 234 P.3d at 1289.
       30
              Compare id., 234 P.3d at 1290 ($10 offer invalid when made “shortly after
[defendant] filed its answer” and when plaintiff’s $500,000 claim arose from “an
undisputedly serious head injury caused by a table that belonged to [defendant]”), and
Beal, 216 P.3d at 1177-78 ($1 offer invalid when made 30 days after litigation began and
when “good faith dispute involv[ed] potentially substantial damages”), with Rude v.
Cook Inlet Region, Inc., 322 P.3d 853, 859 (Alaska 2014) ($1,500-per-shareholder offer
valid despite claims exceeding $200,000 when claims were barred by collateral estoppel
and thus were “particularly weak”).
       31
              Anderson, 234 P.3d at 1289-90.
       32
              See id. at 1289 (“[T]here was no objectively reasonable prospect that
Anderson would accept ten dollars to settle her case — or that the offer would even start
a dialogue that could lead to settlement — at that stage of the litigation.”); Beal, 216 P.3d
at 1178 (given timing and amount of offers, they “could not be considered valid offers
of settlement or compromise, or valid attempts to encourage negotiation”).
       33
              Anderson, 234 P.3d at 1289.
       34
              See Alaska R. Civ. P. 56(c) (“[Summary] judgment shall be rendered . . .
if the pleadings, depositions, answers to interrogatories, and admissions on file, together
                                                                            (continued...)

                                            -10-                                       7123

reviewed the evidence — including Marshall’s medical records and the facts of the
accident — before making the offers. And though the offers were substantially lower
than Marshall’s demands, the evidence suggested that Marshall’s demands had a tenuous
factual basis. Peter recalled that the collision was minor; he had only tapped Marshall’s
vehicle and had caused no apparent damage.
             Because the offers objectively appeared designed to encourage settlement
and avoid protracted litigation, we hold that the offers served the legitimate purpose of
Rule 68. Therefore we affirm the attorney’s fee award.
V.    CONCLUSION
             We AFFIRM the superior court’s denial of the motion for directed verdict
and the attorney’s fees award under Civil Rule 68.




(...continued)

with the affidavits, show that there is no genuine issue as to any material fact and that

any party is entitled to a judgment as a matter of law.”).


                                          -11-                                      7123

STOWERS, Chief Justice, concurring.
              I respectfully concur in the court’s opinion. Most Alaskans with any
significant winter driving experience understand that sometimes, notwithstanding the
exercise of reasonable care in driving on icy roads, vehicles simply fail to stop as
anticipated and low-speed, minimal-damage collisions occur. In such situations, it is the
jury’s role and responsibility to decide whether the driver of the following vehicle was
negligent. I trust the jury to reach a correct result. In this case, the jury plainly did not
believe that Peter was negligent, and this court properly affirms its verdict.
              I write separately to express my doubt regarding the soundness of cases like
those cited in the court’s opinion, particularly Green v. Plutt1 and Grimes v. Haslett.2
These cases are conceptually similar to Marshall’s case, where following drivers were
unable to stop their vehicles in the face of an unexpected, sudden condition and rear-
ended the preceding vehicles. Juries found the following drivers not negligent. This
court overturned the juries’ verdicts, holding that the trial court judges erred in not
granting plaintiffs’ motions for directed verdicts.
              I am skeptical about these outcomes. Though I acknowledge that these
cases are precedent, I find it troubling that this court in the past has interjected itself in
the role of juries, deciding which sets of facts and highway conditions are sufficient to
uphold a jury’s verdict and which are insufficient. We should trust and respect the jury’s
exercise of its collective wisdom in all of these cases; we should only overturn a jury’s
verdict when the evidence supporting the verdict is so plainly lacking that no reasonable
person could conclude the following driver was not negligent.




       1
                     Green v. Plutt, 790 P.2d 1347 (Alaska 1990).
       2
                     Grimes v. Haslett, 641 P.2d 813 (Alaska 1982).

                                            -12­                                        7123